RE SUSPENSION OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE SUSPENSION OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE SUSPENSION OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS2020 OK 15Decided: 03/09/2020IN THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 15, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT OF OFFICIAL PUBLICATION. 



RE: Suspension of Credentials of Registered Courtroom Interpreters
ORDER
¶1 The Oklahoma Board of Examiners of Certified Courtroom Interpreters has recommended to the Supreme Court of the State of Oklahoma the suspension of the credential of the Oklahoma Registered Courtroom Interpreter listed on the attached Exhibit for failure to comply with the annual continuing education requirements for 2019 and/or certificate renewal requirements for 2020.
¶2 Pursuant to 20 O.S., Chapter 23, App. II, Rule 18(c), failure to satisfy the annual renewal requirements on or before February 15 shall result in administrative suspension on that date. Pursuant to 20 O.S., Chapter 23, App. II, Rule 20(e), failure to satisfy the continuing education reporting requirements on or before February 15 shall result in administrative suspension on that date.
¶3 IT IS THEREFORE ORDERED that the certificate of each of the interpreters named on the attached Exhibit is hereby suspended effective March 1, 2020.
¶4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 9th day of MARCH, 2020.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.
Interpreter Exhibit




Ana Arcivar

Continuing Education & Renewal Fee


Aymee Beiter

Continuing Education


Alejo Benito

Continuing Education


Mary Blendowski

Continuing Education & Renewal Fee


Edna Cervantes

Continuing Education & Renewal Fee


Esperanza Darling

Continuing Education & Renewal Fee


Elizabeth Esquivel

Continuing Education & Renewal Fee


Lourdes Felix-Curet

Continuing Education & Renewal Fee


Luis Licona

Continuing Education & Renewal Fee


Angelica Lopez-Drain

Renewal Fee


Linda Manuel-Reyes

Renewal Penalty Fee


Neryvete Reyes Munoz

Continuing Education & Renewal Fee


Sa Nguyen

Continuing Education & Renewal Fee


Consuelo Reynoso

Continuing Education & Renewal Fee


Cynthia Santiesteban

Continuing Education & Renewal Fee


 

 


 

 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA